Walker, J.
The appellant, if he had any wrongs to redress in the justice’s court, had a complete remedy at law by appeal or certiorari, and the petition for injunction shows no sufficient reason for the loss of his remedy at law. The injunction should not have been granted.
The appellant himself suggested the bankruptcy of Hamilton, and moved the continuance of the case to make the assignee a *119party; he cannot, therefore, complain that Hunt, the assignee, came in and made himself a party.
The question as to Hunt being the assignee of Hamilton, could not be raised by general demurrer, but only by plea in abatement; and the law requires that such a plea should be sworn to. (Article 1, Paschal’s Digest.)
The cases of Cheatham v. Biddle, and Clifton v. Lilley, 12 Texas, do not contravene this doctrine.
We think the judgment of the District Court should be affirmed, and it is accordingly done.
Affirmed.